UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7717



RICHARD DAVIS HOUSTON,

                                             Petitioner - Appellant,

          versus


EDDIE PEARSON, Warden,

                                              Respondent - Appellee.


                              No. 03-7911



RICHARD DAVIS HOUSTON,

                                             Petitioner - Appellant,

          versus


EDDIE PEARSON, Warden,

                                              Respondent - Appellee.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-03-404-AM)


Submitted:   April 19, 2004                 Decided:   April 28, 2004


Before WIDENER, WILKINSON, and DUNCAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Richard Davis Houston, Appellant Pro Se. Mary Kathleen Beatty
Martin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Richard    Davis   Houston    seeks   to   appeal   the   district

court’s orders denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).        We dismiss the appeals for lack of jurisdiction

because Appellant’s notices of appeal were not timely filed.

            In civil cases such as the present one, parties are

accorded thirty days after the entry of the district court’s final

judgment or order to note an appeal, see Fed. R. App. P. 4(a)(1),

unless the district court extends the appeal period under Fed. R.

App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6).    This appeal period is “mandatory and jurisdictional.”

Browder v. Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).

            The district court’s order, issued August 26, 2003, was

entered    on   the   docket   by   the   clerk   on   September   16,   2003.

Appellant’s first notice of appeal, designated No. 03-7717, was

filed October 17, 2003, one day out of time.             Appellant’s second

notice of appeal, apparently filed in response to the judgment of

September 16 that entered the August order on the docket, was filed

on November 9, 2003.       This second appeal, designated No. 03-7911,

was also untimely.        Because Appellant failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we deny a certificate of appealability and dismiss

the appeals.     We dispense with oral argument because the facts and


                                     - 3 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 4 -